SUB-ADVISORY AGREEMENT FRANKLIN TEMPLETON INTERNATIONAL TRUST On behalf of TEMPLETON FOREIGN SMALLER COMPANIES FUND THIS SUB-ADVISORY AGREEMENT made as of 4th day of January, 2008, and amended as of November 1, 2014, by and between FRANKLIN TEMPLETON INVESTMENTS CORP. (“FTIC”), an Ontario, Canada corporation, and TEMPLETON INVESTMENT COUNSEL, LLC (“TICL”), a Delaware limited liability company. WITNESSETH WHEREAS, FTIC and TICL are each registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and are engaged in the business of supplying investment management services, as an independent contractor; WHEREAS, FTIC, pursuant to an investment management agreement (“Investment Management Agreement”), has been retained to render investment advisory services to Templeton Foreign Smaller Companies Fund (the “Fund”), a series of Franklin Templeton International Trust, an investment management company registered with the U.S. Securities and Exchange Commission (the “SEC”) pursuant to the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, from time to time, members of the Fund’s portfolio management team will be employed by TICL, and FTIC wishes to enter into this Agreement with TICL to enable such persons to perform their responsibilities as members of the Fund’s portfolio management team. NOW, THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties hereto, intending to be legally bound hereby, mutually agree as follows: 1. FTIC hereby retains TICL and TICL hereby accepts such engagement, to furnish certain investment advisory services with respect to the assets of the Fund, as more fully set forth herein. (a) Subject to the overall policies, control, direction and review of the Fund’s Board of Trustees (the “Board”) and to the instructions and supervision of FTIC, TICL agrees to provide certain investment advisory services with respect to securities and investments and cash equivalents in the Fund. FTIC will continue to provide all research services in respect of the Fund and have full responsibility for all investment advisory services provided to the Fund. (b) Both TICL and FTIC may place all purchase and sale orders on behalf of the Fund. Sub-Advisory Agreement for TFSCF FTIC-TICL (11-01-14) # 1333890 v. 1 (c) Unless otherwise instructed by FTIC or the Board, and subject to the provisions of this Agreement and to any guidelines or limitations specified from time to time by FTIC or by the Board, TICL shall report daily all transactions effected by TICL on behalf of the Fund to FTIC and to other entities as reasonably directed by FTIC or the Board. (d) For the term of this Agreement, TICL shall provide the Board at least quarterly, in advance of the regular meetings of the Board, a report of its activities hereunder on behalf of the Fund and its proposed strategy for the next quarter, all in such form and detail as requested by the Board. Any team members shall also be available to attend such meetings of the Board as the Board may reasonably request. (e) In performing its services under this Agreement, TICL shall adhere to the Fund’s investment objective, policies and restrictions as contained in the Fund’s Prospectus and Statement of Additional Information, and in the Fund’s Agreement and Declaration of Trust, and to the investment guidelines most recently established by FTIC and shall comply with the provisions of the 1940 Act and the rules and regulations of the SEC thereunder in all material respects and with the provisions of the United States Internal Revenue Code of 1986, as amended, which are applicable to regulated investment companies. (f) In carrying out its duties hereunder, TICL shall comply with all reasonable instructions of the Fund or FTIC in connection therewith. Such instructions may be given by letter, telex, telefax or telephone confirmed by telex, by the Board or by any other person authorized by a resolution of the Board, provided a certified copy of such resolutions has been supplied to TICL. 2. In performing the services described above, TICL shall use its best efforts to obtain for the Fund the most favorable price and execution available. Subject to prior authorization of appropriate policies and procedures by the Board, TICL may, to the extent authorized by law and in accordance with the terms of the Fund’s Prospectus and Statement of Additional Information, cause the Fund to pay a broker who provides brokerage and research services an amount of commission for effecting a portfolio investment transaction in excess of the amount of commission another broker would have charged for effecting that transaction, in recognition of the brokerage and research services provided by the broker. To the extent authorized by applicable law, TICL shall not be deemed to have acted unlawfully or to have breached any duty created by this Agreement or otherwise solely by reason of such action. 3. (a) FTIC shall pay to TICL a monthly fee at the annual rate of 50% of the net investment advisory fee payable by the Fund to FTIC (the “Net Investment Advisory Fee”), calculated daily. For purposes of this Agreement, the Net Investment Advisory Fee payable by the Fund to FTIC shall equal (i) 96% of an amount equal to the total investment management fees payable to FTIC, minus any Fund fees and/or expenses waived or reimbursed by FTIC, minus (ii) any fees payable by
